Citation Nr: 1009931	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to 
August 1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the RO.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that hearing loss 
disability was first manifested many years after service and 
that it is unrelated thereto.

2.  The presence of tinnitus has not been established.


CONCLUSIONS OF LAW

1.  Hearing loss disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
sensorineural hearing loss be presumed to be.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The claimed tinnitus is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify and assist him in the development of the 
issues of entitlement to service connection for hearing loss 
disability and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In May 2006, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and set forth the criteria, generally, for 
rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. §§ 5103, 5107(a) 
(West 2002 and Supp. 2009).  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment by SLUCARE from January 2000 
to August 2006.  In December 2006, VA also examined the 
Veteran to determine the nature and etiology of any hearing 
loss disability or tinnitus found to be present.  Finally, VA 
offered the Veteran an opportunity to present additional 
evidence and argument at a hearing on appeal.  However, to 
date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that his hearing loss disability and 
tinnitus is primarily the result of noise exposure while 
stationed aboard ship in the Navy.  He notes that when called 
to General Quarters, his duty station was near the ship's 
guns and that he did not have any ear protection to reduce 
his noise exposure to the sounds of the guns firing.  He 
states that he has continued to experience hearing loss 
disability and tinnitus since that time; and therefore, he 
maintains that service connection is warranted.  However, 
after carefully considering the Veteran's claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
those claims.  Accordingly, service connection for hearing 
loss disability and tinnitus is not warranted, and the appeal 
will be denied.

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

For certain organic diseases of the nervous system, such as 
sensory neural hearing loss disability, service connection 
may be presumed when such disability is shown to a degree of 
10 percent or more within one year of the Veteran's discharge 
from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran's service treatment records, as 
well as the reports of his service entrance and separation 
examinations, are negative for any complaints or clinical 
findings of hearing loss disability or tinnitus.  They show 
that hearing acuity was 15/15, bilaterally.  

Although the Veteran contends that he has had hearing loss 
disability and tinnitus since service, the clinical evidence 
is negative for any current complaints or findings of 
tinnitus.  It does show that hearing loss disability, 
diagnosed as sensorineural hearing loss disability, was first 
manifested during VA audiometric testing in February 2003.  
However, that was almost forty years after his separation 
from active duty.  Even if he had noise exposure in service, 
such a lengthy time frame without any clinical evidence to 
support the assertion of a continuity of symptomatology does 
not provide support for the Veteran's contentions that he has 
experienced hearing loss since service.  Indeed, it militates 
strongly against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming the Board where it found that 
Veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition).  Nevertheless, the Veteran's reports of 
continuing symptomatology since service were sufficient to 
trigger the need for a VA examination to determine the nature 
and etiology of his hearing loss disability and tinnitus.  
McLendon v Nicholson, 20 Vet. App. 79 (2006).

In December 2006 VA attempted to examine the Veteran.  During 
the examination, however, the examiner reported that the 
results of audiologic testing were inconsistent between 
trials, inconsistent for pure tone/speech agreement and 
inconsistent with auditory behavior.  Therefore, he 
reinstructed the Veteran on the performance of the tests.  
Following that reinstruction, there was a greater disparity 
in the results between pure tone and speech reception 
testing.  Accordingly, the examination was terminated.  

Generally, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this 
case, however, the evidence shows that Veteran did not fully 
cooperate with the VA examiner.  In so doing, he abrogated, 
at least in part, his responsibility to present and support 
his claim for benefits.  38 C.F.R. § 5107(a) (2009); see 
Caffrey.  

Despite the VA examiner's report, the Veteran now contends 
that the VA audiologic examination was not representative of 
his behavior or true condition.  Therefore, he requests that 
an additional examination be performed.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2009).  Reexaminations are 
requested whenever VA determines there is a need to verify 
either the continued existence or the current severity of a 
disability.  Generally, reexaminations will be required if it 
is likely that a disability has improved, or if evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  38 C.F.R. 3.326(a) 
(2009).  

In this case, however, the medical evidence is adequate for 
rating purposes.  Indeed, the preponderance of the competent 
evidence is negative for a current diagnosis of tinnitus or a 
relationship between the Veteran's hearing loss disability 
and any event in service.  Moreover, the Veteran has not 
submitted any competent medical evidence to support his 
contentions that the VA audiologic examination was not 
representative of his behavior or true condition.  Under such 
circumstances, an additional examination is not warranted.

In sum, the Board finds that the only current evidence of 
tinnitus and of a nexus between the current hearing loss 
disability and an event in service comes from the Veteran.  
As a layman, however, he is only competent to report evidence 
which is capable of lay observation, such as his symptoms.  
He is not competent to provide conclusions which require 
medical expertise, such as the diagnosis of those symptoms or 
the cause of a particular disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Therefore, his opinion, 
without more, is not competent evidence of service connection 
and is not probative of either issue on appeal.  

Inasmuch as there is no competent evidence that the Veteran 
currently has tinnitus, the Veteran cannot meet the criteria 
for service connection for that disorder.  Moreover, since 
hearing loss disability was not demonstrated for many years 
after service and because the preponderance of the evidence 
is against a finding of a nexus between that disability and 
service, the Veteran does not meet the criteria for service 
connection for that disorder.  Therefore, service connection 
is not warranted for hearing loss disability or tinnitus, and 
the appeal is denied.

In arriving at this decision, the Board has considered the 
representative's request that the case be remanded so that 
the RO could comply with the rating guidelines in VA's August 
2009 Training Letter 09-05, Adjudicating Claims for Hearing 
Loss and/or Tinnitus.  While the purpose of the training 
letter is to provide information and to reiterate rating 
guidelines regarding hearing loss and tinnitus, it notes that 
there has been no change in established regulations, 
policies, or procedures for rating these conditions.  It does 
highlight the need for examiners to pause when necessary 
during administration of speech discrimination tests because 
many veterans may have age-related presbycusis.  It also 
states that it is imperative that RO's follow the guidelines 
when adjudicating claims for hearing loss and tinnitus.  In 
this regard, the training letter emphasizes that it is the 
responsibility of rating veterans service representatives to 
review all medical evidence and request medical examinations 
and opinions as appropriate when adjudicating these claims.  
Finally, it reminds the rating veterans service 
representatives to determine the sufficiency of examinations 
for rating purposes.  38 CFR. 4.2 (2009).  

After reviewing the record, the Board finds that the RO has, 
essentially, met the guidelines set forth in Training Letter 
09-05.  The rating veterans service representative reviewed 
all relevant medical evidence and requested an appropriate 
medical examination.  The rating veterans service 
representative also considered the sufficiency of that 
examination.  In this regard, the VA examiner gave the 
Veteran more than one chance to comply with test procedures.  
Finally, the Veteran's representative has presented no 
competent evidence that the rating veterans service 
representative did not comply with the established 
regulations, policies, or procedures for rating the hearing 
loss disability or tinnitus.  To remand the case under such 
circumstances would be tantamount to a fishing expedition to 
determine if there might be some unspecified information 
which could possibly support a claim.  The United States 
Court of Appeals for Veterans Claims has held that VA's duty 
to assist the Veteran in the development of his claim does 
not extend to fishing expeditions.  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Further development would 
unnecessarily impose additional burdens upon the Board with 
no possibility of any benefit flowing to the Veteran.  See, 
e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   
Accordingly, the request for a remand is denied. 

In arriving at these decisions, the Board has also considered 
the doctrine of reasonable doubt.  However, that doctrine is 
only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In 
this case, the preponderance of the evidence is against the 
Veteran's claims.  Therefore, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009). 


ORDER

Entitlement to hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


